UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MARK MANWARREN,

                         Plaintiff,                   3:18-cv-877
                                                      (GLS/DEP)
                  v.

JOHN CAMERON, et al.,

                         Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
MARK MANWARREN
Plaintiff, Pro Se
1478 Co. Rd. 16
Plymouth, New York 13832


Gary L. Sharpe
Senior District Judge


                                      ORDER

      The above-captioned matter comes to this court following an Order,

Report, and Recommendation by Magistrate Judge David E. Peebles, duly

filed on August 22, 2018. (Dkt. No. 11.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.
      No objections having been filed, and the court having reviewed the

Order, Report, and Recommendation for clear error, it is hereby

      ORDERED that the Order, Report, and Recommendation (Dkt. No.

11) is ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s claims in this action against defendants

Judge Campbell, John Cameron, and Town of Norwich are DISMISSED

with leave to replead; and it is further

      ORDERED that plaintiff may file an amended complaint within

THIRTY (30) DAYS of this order; and it is further

      ORDERED that, if plaintiff fails to file an amended complaint in the

time permitted, the clerk is directed to close this case without further order

of the court; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

January 7, 2019
Albany, New York




                                           2
